              Case 2:20-cv-02463-JAM-AC Document 10 Filed 02/11/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10
11   VALERIE BROOKS, individually and on              Case No. 2:20-cv-02463-JAM-AC
     behalf of all others similarly situated,
12                                                    ORDER GRANTING SECOND
                       Plaintiff,                     STIPULATION TO EXTEND TIME
13                                                    TO RESPOND TO INITIAL
              v.                                      COMPLAINT
14
     ARDEN FAIR ASSOCIATES, L.P., a                    [L.R. 144 (A)]
15   California limited partnership; FULCRUM
     PROPERTY CORP., a California                     Complaint Filed:         Dec. 11, 2020
16   corporation; and THE MACERICH
     COMPANY, a Maryland corporation d/b/a            Complaint Served:        Dec. 21, 2020
17   ARDEN FAIR; and DOES 1 to 10,
     inclusive,                                       Current Response Date: Feb. 10, 2021
18
                       Defendants.                    New Response Date:       Mar. 12, 2021
19
20
21
22
23
24
25
26
27
28


              ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     68142150v.1
              Case 2:20-cv-02463-JAM-AC Document 10 Filed 02/11/21 Page 2 of 2


1             In light of the Parties’ Stipulation and good cause appearing therefor, the Court
2    hereby GRANTS the Parties’ Stipulation and ORDERS that Defendants Arden Fair
3    Associates, L.P., The Macerich Company d/b/a Arden Fair, and FULCRUM PROPERTY
4    CORP. shall have an additional extension of time of thirty (30) days in which to respond
5    to Plaintiff’s Complaint to March 12, 2021.
6
7    IT IS SO ORDERED
8
9    DATED: February 10, 2021                  /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
10
                                               UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1
      [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     68142150v.1
